                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


STEVEN RAY LEACH,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:18-cv-00948

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 3) entered on May 21, 2018, this action was referred to the

Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On May 24, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 11) wherein it is recommended that this Court deny the Plaintiff’s

brief/motion for judgment on the pleadings, grant the Defendant’s brief/motion in support of

Defendant’s decision, affirm the final decision of the Commissioner, and dismiss this action from

the Court’s docket.

       Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by June 10, 2019, but none were filed by either party. The Court is not required to review, under

a de novo or any other standard, the factual or legal conclusions of the magistrate judge as to those


                                                 1
portions of the findings or recommendation to which no objections are addressed. See Thomas v.

Arn, 474 U.S. 140, 149-50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)

(holding that districts courts may adopt proposed findings and recommendations without

explanation in the absence of objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s brief/motion for judgment on the pleadings

(Document 9) be DENIED, the Defendant’s brief/motion in support of Defendant’s decision

(Document 10) be GRANTED, the final decision of the Commissioner be AFFIRMED, and this

action be DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:        June 17, 2019




                                               2
